EXHIBIT 10.2
 
 
THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS SET FORTH IN SECTIONS 5.3 AND 5.4 BELOW, MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED
UNDER SAID ACT AND LAWS OR IN FORM AND SUBSTANCE SATISFACTORY TO THE COMPANY,
SUCH OFFER, SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.


WARRANT TO PURCHASE STOCK


              Company:
CAS Medical Systems, Inc., a Delaware corporation

              Number of Shares:
48,491

              Type/Series of Stock:
Common Stock of the Company

              Warrant Price:
$1.856 per share

              Issue Date:
June 30, 2016

              Expiration Date:
June 30, 2026 (See also Section 5.1(b))

              Credit Facility:
This Warrant to Purchase Stock ("Warrant") is issued in connection with that
certain Loan and Security Agreement, dated as of the date hereof by and among
Solar Capital Ltd., a Maryland corporation ("SolarCap"), as administrative and
collateral agent, Western Alliance Bank, an Arizona corporation ("Western
Alliance"), as lender, and the other lenders party thereto from time to time
including Solar Cap in its capacity as a lender (together with SolarCap and
Western Alliance collectively the "Lenders," and each individually, a "Lender"),
and the Company (as amended, restated, or otherwise modified from time to time,
the "Loan Agreement").


 
THIS WARRANT CERTIFIES THAT, for good and valuable consideration,
SolarCap (together with any successor or permitted assignee or transferee of
this Warrant or of any shares issued upon exercise hereof, "Holder") is entitled
to purchase the number of fully paid and non-assessable shares (the "Shares") of
the above-stated Type/Series of Stock (the "Class") of the above-named company
(the "Company") at the above-stated Warrant Price, all as set forth above and as
adjusted pursuant to Section 2 of this Warrant, subject to the provisions and
upon the terms and conditions set forth in this Warrant.
 
SECTION 1     EXERCISE.


1.1   Method of Exercise. Holder may at any time and from time to time exercise
this Warrant, in whole or in part, by delivering to the Company the original of
this Warrant together with a duly executed Notice of Exercise in substantially
the form attached hereto as Appendix 1 and, unless Holder is exercising this
Warrant pursuant to a cashless exercise set forth in Section 1.2, a check, wire
transfer of same-day funds (to an account designated by the Company), or other
form of payment acceptable to the Company for the aggregate Warrant Price for
the Shares being purchased.
 
1.2   Cashless Exercise. On any exercise of this Warrant, in lieu of payment of
the aggregate Warrant Price in the manner as specified in Section 1.1 above, but
otherwise in accordance with the requirements of Section 1.1, Holder may elect
to receive Shares equal to the value of this Warrant, or portion hereof as to
which this Warrant is being exercised. Thereupon, the Company shall issue to the
Holder such number of fully paid and non-assessable Shares as are computed using
the following formula:


 

--------------------------------------------------------------------------------

X = Y(A-B)/A


where:


X = the number of Shares to be issued to the Holder;


Y = the number of Shares with respect to which this Warrant is being exercised
(inclusive of the Shares surrendered to the Company in payment of the aggregate
Warrant Price);


A = the Fair Market Value (as determined pursuant to Section 1.3 below) of one
Share; and


B = the Warrant Price.




1.3 Fair Market Value. If the Company's common stock is then traded or quoted on
a nationally recognized securities exchange, inter-dealer quotation system or
over-the-counter market (a "Trading Market") and the Class is common stock, the
fair market value of a Share shall be the closing price or last sale price of a
share of common stock reported for the Business Day immediately before the date
on which Holder delivers this Warrant together with its Notice of Exercise to
the Company. If the Company's common stock is then traded in a Trading Market
and the Class is a series of the Company's convertible preferred stock, the fair
market value of a Share shall be the closing price or last sale price of a share
of the Company's common stock reported for the Business Day immediately before
the date on which Holder delivers this Warrant together with its Notice of
Exercise to the Company multiplied by the number of shares of the Company's
common stock into which a Share is then convertible. If the Company's common
stock is not traded in a Trading Market, the Board of Directors of the Company
shall determine the fair market value of a Share in its reasonable good faith
judgment.


1.4 Delivery of Certificate and New Warrant. Promptly after Holder exercises
this Warrant in the manner set forth in Section 1.1 or 1.2 above, the Company
shall deliver to Holder a certificate representing the Shares issued to Holder
upon such exercise and, if this Warrant has not been fully exercised and has not
expired, a new warrant of like tenor representing the Shares not so acquired.


1.5 Replacement of Warrant. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form, substance and amount to the Company or, in the
case of mutilation, on surrender of this Warrant to the Company for
cancellation, the Company shall, within a reasonable time, execute and deliver
to Holder, in lieu of this Warrant, a new warrant of like tenor and amount.


1.6 Treatment of Warrant Upon Acquisition of Company.


(a) Acquisition. For the purpose of this Warrant, "Acquisition" means any
transaction or series of related transactions involving: (i) the sale, lease,
exclusive license or other disposition of all or substantially all of the assets
of the Company; (ii) any merger or consolidation of the
 
2

--------------------------------------------------------------------------------

Company into or with another person or entity (other than a merger or
consolidation effected exclusively to change the Company's domicile), or any
other corporate reorganization, in which the stockholders of the Company in
their capacity as such immediately prior to such merger, consolidation or
reorganization, own less than a majority of the Company's (or the surviving or
successor entity's) outstanding voting power immediately after such merger,
consolidation or reorganization; or (iii) any sale or other transfer by the
stockholders of the Company of shares representing at least a majority of the
Company's then-total outstanding combined voting power.


(b) Treatment of Warrant at Acquisition. In the event of an Acquisition in which
the consideration to be received by the Company's stockholders consists solely
of cash, solely of Marketable Securities or a combination of cash and Marketable
Securities (a "Cash/Public Acquisition"), and the fair market value of one Share
as determined in accordance with Section 1.3 above would be greater than the
Warrant Price in effect on such date immediately prior to such Cash/Public
Acquisition, and Holder has not exercised this Warrant pursuant to Section 1.1
above as to all Shares, then this Warrant shall automatically be deemed to be
Cashless Exercised pursuant to Section 1.2 above as to all Shares effective
immediately prior to and contingent upon the consummation of a Cash/Public
Acquisition.  In connection with such Cashless Exercise, Holder shall be deemed
to have restated each of the representations and warranties in Section 4 of the
Warrant as the date thereof and the Company shall promptly notify the Holder of
the number of Shares (or such other securities) issued upon exercise.  In the
event of a Cash/Public Acquisition where the fair market value of one Share as
determined in accordance with Section 1.3 above would be less than the Warrant
Price in effect immediately prior to such Cash/Public Acquisition, then this
Warrant will expire immediately prior to the consummation of such Cash/Public
Acquisition.


(c) Upon the closing of any Acquisition other than a Cash/Public Acquisition
defined above, the acquiring, surviving or successor entity shall assume the
obligations of this Warrant, and this Warrant shall thereafter be exercisable
for the same securities and/or other property as would have been paid for the
Shares issuable upon exercise of the unexercised portion of this Warrant as if
such Shares were outstanding on and as of the closing of such Acquisition,
subject to further adjustment from time to time in accordance with the
provisions of this Warrant.


(d) As used in this Warrant, "Marketable Securities" means securities meeting
all of the following requirements: (i) the issuer thereof is then subject to the
reporting requirements of Section 13 or Section 15(d) of the Securities Exchange
Act of 1934, as amended (the "Exchange Act"), and is then current in its filing
of all required reports and other information under the Securities Act of 1933,
as amended (the "Act") and the Exchange Act; (ii) the class and series of shares
or other security of the issuer that would be received by Holder in connection
with the Acquisition were Holder to exercise this Warrant on or prior to the
closing thereof is then traded in Trading Market; and (iii) Holder would be able
to publicly re-sell, within six (6) months following the closing of such
Acquisition, all of the issuer's shares and/or other securities that would be
received by Holder in such Acquisition were Holder to exercise this Warrant in
full on or prior to the closing of such Acquisition.


SECTION 2    ADJUSTMENTS TO THE SHARES AND WARRANT PRICE.


2.1 Stock Dividends, Splits, Etc. If the Company declares or pays a dividend or
distribution on the outstanding shares of the Class payable in common stock or
other securities or property (other than cash), then upon exercise of this
Warrant, for each Share acquired, Holder shall receive, without additional cost
to Holder, the total number and kind of securities and property which Holder
would have received had Holder owned the Shares of record as of the date the
dividend or
 
 
 
3

--------------------------------------------------------------------------------

distribution occurred. If the Company subdivides the outstanding shares of the
Class by reclassification or otherwise into a greater number of shares, the
number of Shares purchasable hereunder shall be proportionately increased and
the Warrant Price shall be proportionately decreased. If the outstanding shares
of the Class are combined or consolidated, by reclassification or otherwise,
into a lesser number of shares, the Warrant Price shall be proportionately
increased and the number of Shares shall be proportionately decreased.


2.2 Reclassification, Exchange, Combinations or Substitution. Upon any event
whereby all of the outstanding shares of the Class are reclassified, exchanged,
combined, substituted, or replaced for, into, with or by Company securities of a
different class and/or series, then from and after the consummation of such
event, this Warrant will be exercisable for the number, class and series of
Company securities that Holder would have received had the Shares been
outstanding on and as of the consummation of such event, and subject to further
adjustment thereafter from time to time in accordance with the provisions of
this Warrant. The provisions of this Section 2.2 shall similarly apply to
successive reclassifications, exchanges, combinations substitutions,
replacements or other similar events.


2.3 No Fractional Share. No fractional Share shall be issuable upon exercise of
this Warrant and the number of Shares to be issued shall be rounded down to the
nearest whole Share. If a fractional Share interest arises upon any exercise of
the Warrant, the Company shall eliminate such fractional Share interest by
paying Holder in cash the amount computed by multiplying the fractional interest
by (a) the fair market value (as determined in accordance with Section 1.3
above) of a full Share, less (b) the then-effective Warrant Price.


2.4 Notice/Certificate as to Adjustments. Upon each adjustment of the Warrant
Price, Class and/or number of Shares, the Company, at the Company's expense,
shall notify Holder in writing within a reasonable time setting forth the
adjustments to the Warrant Price, Class and/or number of Shares and facts upon
which such adjustment is based. The Company shall, upon written request from
Holder, furnish Holder with a certificate of its Chief Financial Officer,
including computations of such adjustment and the Warrant Price, Class and
number of Shares in effect upon the date of such adjustment.


SECTION 3    REPRESENTATIONS AND COVENANTS OF THE COMPANY.


3.1 Representations and Warranties. The Company represents and warrants to, and
agrees with, the Holder as follows:


(a) All Shares which may be issued upon the exercise of this Warrant, and all
securities, if any, issuable upon conversion of the Shares, shall, upon
issuance, be duly authorized, validly issued, fully paid and non-assessable, and
free of any liens and encumbrances except for restrictions on transfer provided
for herein or under applicable federal and state securities laws. The Company
covenants that it shall at all times cause to be reserved and kept available out
of its authorized and unissued capital stock such number of shares of the Class,
common stock and other securities as will be sufficient to permit the exercise
in full of this Warrant and the conversion of the Shares into common stock or
such other securities.


(b) The Company's capitalization as disclosed in its filings with the Commission
is true and complete, in all material respects, as of the Issue Date.


4

--------------------------------------------------------------------------------

(c) The Company (i) has been duly incorporated and is validly existing as a
corporation in good standing under the laws of Delaware, with full corporate
power and authority to own or lease, as the case may be, and to operate its
properties and conduct its business as presently conducted, and (ii) is duly
qualified to do business as a foreign corporation and is in good standing under
the laws of each jurisdiction which requires such qualification, except in the
case of clause (ii) above, to the extent that the failure to be so qualified or
be in good standing would not reasonably be expected to result in (i) a material
adverse effect on the validity or enforceability of this Warrant, (ii)  a
material adverse effect on the condition (financial or otherwise), earnings,
business or properties of the Company, or (iii) a material adverse effect on the
Company's ability to perform in any material respect its obligations under this
Warrant (any of (i), (ii) or (iii)) (a "Material Adverse Effect").


(d) The Company has all requisite corporate power and authority, and has taken
all requisite corporate action, to execute and deliver this Warrant, sell and
issue the Shares and carry out and perform all of its obligations under this
Warrant.  This Warrant constitutes the legal, valid and binding obligation of
the Company, enforceable in accordance with its terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
relating to or affecting the enforcement of creditors' rights generally and (ii)
as limited by equitable principles generally, including any specific
performance.


(e) No consent, approval, order or authorization of, or registration,
qualification, designation, declaration or filing with, any federal, state, or
local governmental authority on the part of the Company is required in
connection with the consummation of the transactions contemplated by this
Warrant except for (a) compliance with the Securities Act and the securities and
blue sky laws in the states and other jurisdictions in which shares of Common
Stock are offered and/or sold, which compliance will be effected in accordance
with such laws, and (b) the approval by the NASDAQ Stock Market of the listing
of the Shares.


(f) Neither the execution, delivery or performance of this Warrant by the
Company nor the consummation of any of the transactions contemplated thereby
(including, without limitation, the issuance and sale by the Company of the
Shares) will conflict with, result in a breach or violation of, or imposition of
any lien, charge or encumbrance upon any property or assets of the Company
pursuant to, (i) the charter or by-laws of the Company, (ii) the terms of any
indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which the Company is a party or bound or to which its or their property is
subject, or (iii) any statute, law, rule, regulation, judgment, order or decree
applicable to the Company of any court, regulatory body, administrative agency,
governmental body, arbitrator or other authority having jurisdiction over the
Company or any of its properties, except in the case of clauses (ii) and (iii)
above, for any conflict, breach or violation of, or imposition that would not,
individually or in the aggregate, have a Material Adverse Effect.


(g) Neither the Company nor any Person acting on its behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D promulgated under the Securities Act) in connection with the offer
or sale of this Warrant.


(h) Neither of the Company or any Person acting on its behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any Company security, under circumstances that would adversely affect
reliance by the Company on Section 4(a)(2) of the Securities Act or require
registration of this Warrant under the Securities Act or cause this Warrant to
be integrated with prior offerings by the Company for purposes of the Securities
Act.


5

--------------------------------------------------------------------------------

(i) The Company is in compliance with applicable NASDAQ continued listing
requirements. There are no proceedings pending or, to the Company's knowledge,
threatened against the Company relating to the continued listing of the Shares
on NASDAQ and the Company has not received any notice of, nor to the Company's
knowledge is there any reasonable basis for, the delisting of the Shares from
NASDAQ.


(j) The Company has not taken, directly or indirectly, any action designed to
cause or result in, or that has constituted or that might reasonably be expected
to constitute the stabilization or manipulation of the price of any securities
of the Company in the fifteen days prior to the issuance of this Warrant.


3.2   Notice of Certain Events. If the Company proposes at any time to:


(a) declare any dividend or distribution upon the outstanding shares of the
Class or common stock, whether in cash, property, stock, or other securities and
whether or not a regular cash dividend;
 
(b) offer for subscription or sale pro rata to the holders of the outstanding
shares of the Class any additional shares of any class or series of the
Company's stock (other than pursuant to contractual pre-emptive rights);
 
(c) effect any reclassification, exchange, combination, substitution,
reorganization or recapitalization of the outstanding shares of the Class; or
 
(d) effect an Acquisition or to liquidate, dissolve or wind up;
 
then, in connection with each such event, the Company shall give Holder:
 
(1) at least seven (7) Business Days prior written notice of the date on which a
record will be taken for such dividend, distribution, or subscription rights
(and specifying the date on which the holders of outstanding shares of the Class
will be entitled thereto) or for determining rights to vote, if any, in respect
of the matters referred to in (a) and (b) above; and
 
(2) in the case of the matters referred to in (c) and (d) above at least seven
(7) Business Days prior written notice of the date when the same will take place
(and specifying the date on which the holders of outstanding shares of the Class
will be entitled to exchange their shares for the securities or other property
deliverable upon the occurrence of such event).
 
Company will also provide information requested by Holder that is reasonably
necessary to enable Holder to comply with Holder's accounting or reporting
requirements.
 
 
SECTION 4    REPRESENTATIONS, WARRANTIES OF THE HOLDER.


The Holder represents and warrants to the Company as follows:


6

--------------------------------------------------------------------------------

4.1 Purchase for Own Account. This Warrant and the securities to be acquired
upon exercise of this Warrant by Holder are being acquired for investment for
Holder's account, not as a nominee or agent, and not with a view to the public
resale or distribution within the meaning of the Act. Holder also represents
that it has not been formed for the specific purpose of acquiring this Warrant
or the Shares.


4.2 Disclosure of Information. Holder is aware of the Company's business affairs
and financial condition and has received or has had full access to all the
information it considers necessary or appropriate to make an informed investment
decision with respect to the acquisition of this Warrant and its underlying
securities. Holder further has had an opportunity to ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
this Warrant and its underlying securities and to obtain additional information
(to the extent the Company possessed such information or could acquire it
without unreasonable effort or expense) necessary to verify any information
furnished to Holder or to which Holder has access.


4.3 Investment Experience. Holder understands that the purchase of this Warrant
and its underlying securities involves substantial risk. Holder has experience
as an investor in securities of companies in the development stage and
acknowledges that Holder can bear the economic risk of such Holder's investment
in this Warrant and its underlying securities and has such knowledge and
experience in financial or business matters that Holder is capable of evaluating
the merits and risks of its investment in this Warrant and its underlying
securities and/or has a preexisting personal or business relationship with the
Company and certain of its officers, directors or controlling persons of a
nature and duration that enables Holder to be aware of the character, business
acumen and financial circumstances of such persons.


4.4 Accredited Investor Status. Holder is an "accredited investor" within the
meaning of Regulation D promulgated under the Act.


4.5 The Act. Holder understands that this Warrant and the Shares issuable upon
exercise hereof have not been registered under the Act in reliance upon a
specific exemption therefrom, which exemption depends upon, among other things,
the bona fide nature of the Holder's investment intent as expressed herein.
Holder understands that this Warrant and the Shares issued upon any exercise
hereof must be held indefinitely unless subsequently registered under the Act
and qualified under applicable state securities laws, or unless exemption from
such registration and qualification are otherwise available. Holder is aware of
the provisions of Rule 144 promulgated under the Act.


4.6 No Voting Rights. Holder, as a Holder of this Warrant, will not have any
voting rights until the exercise of this Warrant.
 
SECTION 5    MISCELLANEOUS.


5.1 Term and Automatic Conversion Upon Expiration.


(a) Term. Subject to the provisions of Section 1.6 above, this Warrant is
exercisable in whole or in part at any time and from time to time on or before
6:00 P.M. Pacific time, on the Expiration Date and shall be void thereafter.


(b) Automatic Cashless Exercise upon Expiration. In the event that, upon the
Expiration Date, the fair market value of one Share (or other security issuable
upon the exercise hereof) as determined in accordance with Section 1.3 above is
greater than the Warrant Price in effect on such date, then this Warrant shall
automatically be deemed on and as of such date to be exercised pursuant to
Section 1.2 above as to all Shares (or such other securities) for which it shall
not previously have been exercised, and the Company shall, within a reasonable
time, deliver a certificate representing the Shares (or such other securities)
issued upon such exercise to Holder.


7

--------------------------------------------------------------------------------

5.2 Legends. The Shares (and the securities issuable, directly or indirectly,
upon conversion of the Shares, if any) shall, to the extent necessary, be
imprinted with a legend in substantially the following form:


THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), OR THE SECURITIES LAWS OF ANY
STATE AND, EXCEPT AS SET FORTH IN THAT CERTAIN WARRANT TO PURCHASE STOCK ISSUED
BY THE ISSUER TO SOLAR CAPITAL LTD. DATED JUNE 30, 2016, MAY NOT BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED UNLESS AND UNTIL REGISTERED UNDER SAID
ACT AND LAWS OR IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER, SUCH OFFER,
SALE, PLEDGE OR OTHER TRANSFER IS EXEMPT FROM SUCH REGISTRATION.


5.3 Compliance with Securities Laws on Transfer. This Warrant and the Shares
issuable upon exercise of this Warrant (and the securities issuable, directly or
indirectly, upon conversion of the Shares, if any) may not be transferred or
assigned in whole or in part except in compliance with applicable federal and
state securities laws by the transferor and the transferee (including, without
limitation, the delivery of investment representation letters and legal opinions
reasonably satisfactory to the Company, as reasonably requested by the Company).
The Company shall not require Holder to provide an opinion of counsel if the
transfer is to any affiliate of Holder, provided that any such transferee is an
"accredited investor" as defined in Regulation D promulgated under the Act.
Additionally, the Company shall also not require an opinion of counsel if there
is no material question as to the availability of Rule 144 promulgated under the
Act.


5.4 Transfer Procedure. Subject to the provisions of Section 5.3 and upon
providing the Company with written notice, Holder may transfer all or part of
this Warrant or the Shares issuable upon exercise of this Warrant (or the
securities issuable directly or indirectly, upon conversion of the Shares, if
any) to any transferee, provided, however, in connection with any such transfer,
Holder will give the Company notice of the portion of the Warrant being
transferred with the name, address and taxpayer identification number of the
transferee and Holder will surrender this Warrant to the Company for reissuance
to the transferee(s) (and Holder if applicable); and provided further, that any
subsequent transferee shall agree in writing with the Company to be bound by all
of the terms and conditions of this Warrant.


5.5 Notices. All notices and other communications hereunder from the Company to
the Holder, or vice versa, shall be deemed delivered and effective (i) when
given personally, (ii) on the third (3rd) Business Day after being mailed by
first-class registered or certified mail, postage prepaid, (iii) upon actual
receipt if given by facsimile or electronic mail and such receipt is confirmed
in writing by the recipient, or (iv) on the first Business Day following
delivery to a reliable overnight courier service, courier fee prepaid, in any
case at such address as may have been furnished to the Company or Holder, as the
case may be, in writing by the Company or such Holder from time to time in
accordance with the provisions of this Section 5.5. All notices to Holder shall
be addressed as follows until the Company receives notice of a change of address
in connection with a transfer or otherwise:


8

--------------------------------------------------------------------------------

SOLAR CAPITAL LTD.
500 Park Avenue, 3rd Floor
New York, NY 10022
Attention:  Anthony Storino
Facsimile:  (212) 993-1698
Email:  storino@solarcapltd.com


With a copy (which shall not constitute notice) to:
 
LATHAM & WATKINS LLP
505 Montgomery Street, Suite 2000
Attention: Haim Zaltzman
Facsimile: (415) 395-8095
Email: haim.zaltzman@lw.com


Notice to the Company shall be addressed as follows until Holder receives notice
of a change in address:
 
CAS Medical Systems, Inc.
44 East Industrial Road
Brandford, Connecticut 06405
Attention: Jeffery A. Baird
Telephone: (203) 315-6303
Facsimile: (203) 315-6381
Email: jbaird@casmed.com


5.6 Waiver. This Warrant and any term hereof may be changed, waived, discharged
or terminated (either generally or in a particular instance and either
retroactively or prospectively) only by an instrument in writing signed by the
party against which enforcement of such change, waiver, discharge or termination
is sought.


5.7 Attorneys' Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorneys' fees.


5.8 Counterparts; Facsimile/Electronic Signatures. This Warrant may be executed
in counterparts, all of which together shall constitute one and the same
agreement. Any signature page delivered electronically or by facsimile shall be
binding to the same extent as an original signature page with regards to any
agreement subject to the terms hereof or any amendment thereto.


5.9 Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of New York, without regard to conflict of law
principles that would result in the application of any other than the laws of
the State of New York.
 
 

 
9

--------------------------------------------------------------------------------

5.10 Headings. The headings in this Warrant are for purposes of reference only
and shall not limit or otherwise affect the meaning of any provision of this
Warrant.


5.11 Business Days. "Business Day" is any day that is not a Saturday, Sunday or
a day on which banks in New York or California are closed.
 
 
 
 

 
[Signature page follows]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


10

--------------------------------------------------------------------------------

 IN WITNESS WHEREOF, the parties have caused this Warrant to Purchase Stock to
be executed by their duly authorized representatives effective as of the Issue
Date written above.
 
 
 
 
 
"COMPANY"


CAS MEDICAL SYSTEMS, INC.




By: /s/ Jeffery A. Baird             


Name: Jeffery A. Baird
(Print)
Title:  CFO
 
 
 
 
 
 
 
 
 
"HOLDER"


SOLAR CAPITAL LTD., AS AGENT
 


By: /s/ Anthony J. Storino


Name: Anthony J. Storino
(Print)
Title:   Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Warrant to Purchase Stock]
 
 

--------------------------------------------------------------------------------

APPENDIX 1




NOTICE OF EXERCISE




 1.  The undersigned Holder hereby exercises its right purchase ___________
shares of the Common/Series ______ Preferred [circle one] Stock of
__________________ (the "Company") in accordance with the attached Warrant To
Purchase Stock, and tenders payment of the aggregate Warrant Price for such
shares as follows:



[  ] check in the amount of $________ payable to order of the Company enclosed
herewith

 

[  ] Wire transfer of immediately available funds to the Company's account

 

[  ] Cashless Exercise pursuant to Section 1.2 of the Warrant

 

[  ] Other [Describe] __________________________________________

 
2.    Please issue a certificate or certificates representing the Shares in the
name specified below:
 
 
___________________________________________
 Holder's Name
 
___________________________________________


___________________________________________
 (Address)


 3.   By its execution below and for the benefit of the Company, Holder hereby
restates each of the representations and warranties in Section 4 of the Warrant
to Purchase Stock as of the date hereof.
 
 

 
 HOLDER:


 _________________________




By:_______________________


Name:_____________________


Title:______________________


(Date):____________
 
 
 
 
 
 
 
 
Appendix 1
 